Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/212,391, filed on 03/14/2014.
Response to Amendments
Amendments filed on 05/10/2021 have been fully considered. In response, the objection to the claims have been withdrawn. The amendments, however, do not place the application in a condition for allowance.
IDS
IDS papers provided on 07/09/2019 and 01/13/2021 have been considered. However, both documents lack the signature of the applicant or representative as is required in accordance with CFR 1.33, 10. 18. Please see CFR 1.4(d) for the form of signature. Resubmit the IDS papers with proper signatures provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, US 2011/0181192 A1, hereinafter “Ono”, in view of Nakata et al., US 2014/0009459 A1, hereinafter “Nakata”.
	Regarding claim 1, Ono teaches an organic electro-luminescence display device (¶ 72) comprising: a display unit (fig. 1, element 10, ¶ 74) having a plurality of pixels (fig. 1, elements 11A, 11B, ¶ 75) and a plurality of driving lines (fig. 1, element 12, ¶ 76; also see fig. 4A, element 151, ¶ 100) via which the plurality of pixels can be driven (¶ 79), each pixel connected to a respective driving line (see fig. 1), each driving line connected to a respective switch terminal (see figs. 1 and 4); and driving circuitry which selectively drives the plurality of pixels through the plurality of driving lines (figs. 1 and 6, elements 14 and 15, ¶ 79 and 119), the driving circuitry configured to simultaneously (fig. 4A, element 114 is the first transistor the gate of which receives the first signal per ¶ 100), wherein, the driving circuitry is configured to selectively drive the plural selected pixels in parallel (see fig. 6A, during period t0-t5 pixels are selected to be driven in parallel, and during period t5-t7 pixels are selected to be driven sequentially, also see ¶ 111-119); and the driving circuitry can vary a power of the signal according to how many plural selected pixels are being simultaneously driven (fig. 6A, the power of signal applied to line 151 is varied to be at a reference voltage from a data voltage according to how many pixels are being driven simultaneously or not (see ¶ 111 and 119); note that a change in voltage inherently causes a variation in power in the system of Ono).
	Ono does not teach that the driving circuitry includes an amplifier and is configured to simultaneously drive plural-selected pixels by communicating a signal output by the amplifier to respective transistors of the plural selected pixels.
	Nakata, however, clearly teaches that the driving circuitry includes an operational amplifier (fig. 2, element 36, ¶ 50) configured to drive plural-selected pixels by communicating a signal output by the amplifier to respective plural selected pixels (output of the opamp 36 is connected to drive lines S(n) which provide the data signal to all selected pixels; also see figs. 10-12).
	Note that based on such a combination one would have connected the amplifier 36 of Nakata in fig. 2 via switches 34, to the data lines 151 of Ono. Accordingly, the driving circuitry can vary a power of the signal output by the amplifier according to how 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono and Nakata. Both references teach driving of a display unit and Nakata further teaches the use of an operational amplifier in order to provide the data signal. As such, one would have been motivated to make such a configuration in order to amplify the data signal, thereby driving the light emitting units at a desired level. Furthermore, one would have been motivated to make such a combination based on teachings of Nakata in ¶ 78-79.

	Regarding claim 2, Ono teaches that each of the plural selected pixel includes a capacitor coupled between the gate and a source of the transistor (fig. 4A, element 117, ¶ 95).

	Regarding claim 3, Ono teaches that each of the plural selected pixel includes a second transistor to selectively apply the signal to the gate of the transistor (see fig. 4A).

	Regarding claim 4, Ono teaches that the pixels are arranged in rows and columns and the driving circuitry comprises a first sub-driving circuitry for effecting (fig. 1, also see driving circuits 14 and 15).

	Regarding claim 5, Ono teaches that the driving circuitry includes switching circuitry for selectively connecting the pixels to the driving circuitry (see fig. 6A and ¶ 111-119).

	Regarding claim 6, Ono teaches that each driving line is connected to a respective pixel of a corresponding column and provides a signal input to the pixel of a row selected by the first sub-driving circuitry (¶ 99-100, also see fig. 6A).

	Regarding claim 7, Ono teaches that a load on the driving circuitry is proportional to the number of plural selected pixels driven in parallel (fig. 4A and 6A, a load amount is inherently proportional to the number of pixels being driven).
	
	Regarding claim 8, Ono does not teach an operational amplifier having an output selectively connectable to the driving lines.
	Nakata, however, clearly teaches an operational amplifier (fig. 2, element 36, ¶ 50) having an output selectively connectable to the driving lines (output of the opamp 36 is connected to drive lines S(n)).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono and Nakata. Both references teach driving of a display unit and Nakata further teaches the use of an .

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Nakata, and further in view of Ishiyama, US 2002/0180720 A1, hereinafter “Ishiyama”.
	Regarding claim 9, Ono and Nakata do not teach that the driving circuitry includes a digital to analog converter with an output connected to an input of the operational amplifier.
	Ishiyama clearly teaches such a limitation (see fig. 2, elements 28-29, ¶ 130-131 wherein the data signals are converted from the digital form to analog signals before being provided to the operational amplifier). 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono and Nakata, as applied above, further with the teachings of Ishiyama. Ono and Nakata teach driving of a display unit and Nakata further teaches the use of an operational amplifier in order to provide the data signal. Furthermore, Ishiyama clarifies that the data signal is converted into analog form before being provided to an operational amplifier circuit. As such, one would have been motivated to make such a configuration in order to amplify the analog data signal, thereby driving the light emitting units at a desired level. 
claim 10, Ono teaches that each of the plural selected pixel includes a capacitor coupled to the gate and a source of the transistor (fig. 4A, element 117, ¶ 95).

	Regarding claim 11, Ono teaches that each of the selected plural pixel includes a second transistor to selectively apply the signal to the gate of the transistor (see fig. 4A).

	Regarding claim 12, Ono teaches that the pixels are arranged in rows and columns and the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows and a second sub-driving circuitry for effecting driving of the pixels along columns (fig. 1, also see driving circuits 14 and 15).

	Regarding claim 13, Ono teaches that the driving circuitry includes switching circuitry for selectively connecting the plural selected pixels to the driving circuitry (see fig. 6A and ¶ 111-119).

	Regarding claim 14, Ono teaches that each driving line is connected to a respective pixel of a corresponding column and provides a signal input to the pixel of a row selected by the first sub-driving circuitry (¶ 99-100, also see fig. 6A).

claim 15, Ono teaches that a load on the driving circuitry is proportional to the number of plural selected pixels driven in parallel (fig. 4A and 6A, a load amount is inherently proportional to the number of pixels being driven).

	Regarding claim 16, Ono and Nakata do not teach that the driving circuitry includes a CMOS operational amplification circuit, the CMOS operational amplification circuit including (a) an output stage of a push-pull type output circuit which comprises a source current output transistor which can supply a current to an output terminal, and (b) a sink current output transistor which can pull a current from the output terminal.
	Ishiyama, however, teaches that the driving circuitry includes a CMOS operational amplification circuit (see fig. 6), the CMOS operational amplification circuit including (a) an output stage of a push-pull type output circuit (fig. 6, ¶ 152) which comprises a source current output transistor which can supply a current to an output terminal (fig. 6, source current output transistor PT53), and (b) a sink current output transistor which can pull a current from the output terminal (fig. 6, sink current output transistor PN55, also see ¶ 153-158).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono, Nakata and Ishiyama. All references teach driving of display elements and Ishiyama further teaches the details regarding the driving circuit of such a display system. As provided in ¶ 158 of Ishiyama, such a configuration would have provided for a rapid driving method, motivating one of ordinary skill in the art to incorporate such a combination.

claim 17, Ono does not teach that the driving circuitry includes a control unit which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the source current output transistor and the sink current output transistor.
	Nakata, however, teaches that the driving circuitry includes a control unit (fig. 1, element 13) which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the output (¶ 74-77).
	Note that the adjustment is applied at the output of the operational amplifier (see fig. 1 of Nakata). Therefore, such an adjustment is applied to source current output transistor and the sink current output transistor of Ishiyama which are the output section of the amplifier in Ishiyama (see fig. 6, ¶ 153).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono, Nakata and Ishiyama. All references teach driving a display system and Nakata further teaches a control unit which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the source current output transistor and the sink current output transistor. One would have been motivated to apply the teachings in such a combination since Nakata clearly teaches that such a configuration would have yielded a system which would automatically adjust a driving capability of a system. In other words, the same driving system would be applicable to displays of different sizes, providing for a more robust driving system.

claim 18, Ono does not teach that the adjustment of the size corresponding values and a change of an amount of current flowing in the differential amplification circuit not being in conjunction with each other.	
	Nakata, however, teaches that the driving circuitry includes a control unit (fig. 1, element 13) which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the output (¶ 74-77).
	Note that the adjustment is applied at the output of the operational amplifier (see fig. 1 of Nakata). Therefore, such an adjustment is applied to the output section of the amplifier in Ishiyama (see fig. 6, ¶ 153). As such, the adjustment of the size corresponding values as taught by Nakata is applied at the output of the operational amplifier and it is not in conjunction with the amplification of the current flowing into the differential amplification circuit which is at the input side of the operational amplifier.
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono and Nakata, as applied above, further with the teachings of Ishiyama. All references teach driving a display system and Nakata further teaches a control unit which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the source current output transistor and the sink current output transistor. One would have been motivated to apply the teachings in such a combination since Nakata clearly teaches that such a configuration would have yielded a system which would automatically adjust a driving capability of a system. In other words, the same driving system would be applicable to displays of different sizes, providing for a more robust driving system.

	Ishiyama teaches that the driving circuitry includes a differential amplification circuit (fig. 6, element 300) which can amplify and output a difference between two inputs (fig. 6, inputs I and XI), and an output circuit which can amplify the output of the differential amplification circuit and output the amplified output to the output terminal of the CMOS operational amplification circuit (see fig. 6).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ono, Nakata and Ishiyama. All references teach driving of display elements and Ishiyama further teaches the details regarding the driving circuit of such a display system. As provided in ¶ 158 of Ishiyama, such a configuration would have provided for a rapid driving method, motivating one of ordinary skill in the art to incorporate such a combination.

Response to Arguments
Arguments filed on 05/10/2021 have been fully considered and are not found persuasive. The applicant provides that Ono does not teach the amplifier. This argument is moot since the Office admits that Ono does not teach an amplifier. Ono teaches, however, all limitations of claim 1 except for the amplifier. 
Nakata, is provided as evidence that before the effective filing date of the invention, it would have been known to include such an amplifier in a driving circuit of a display device such as that of Ono. According to Nakata, one amplifier may be provided in combination with an array of switches in order to reduce the number of such amplifiers, thereby reducing the cost of the system (see ¶ 78 of Nakata). Nakata is not relied upon for the teachings of simultaneous driving of a plurality of selected pixels since Ono teaches such a limitation. According to the obvious combination of Ono and Nakata, the amplifier of Nakata is placed such that it provides the data signals to the data lines of Ono and depending on the number of pixels being simultaneously driven according to Ono, the power going through the amplifier is adjusted. 
Furthermore, the applicant asserts that Nakata teaches away from the invention since only sequentially driving of pixels is taught. The Office respectfully disagrees. Ono clearly teaches that all pixels may be simultaneously driven during one period and sequentially driven during another period. As such, it is clear that by simply teaching a sequential driving of pixels, one does not teach away from simultaneous driving of a plurality of pixels. Regardless, Nakata is not relied upon for such a limitation and it is relied upon in the independent claims only to disclose the use of an amplifier for providing signals to the pixels.
Still further, the applicant has not responded to the comment regarding the missing signatures of the IDS form. Please note that signature of the applicant or representative is required in accordance with CFR 1.33, 10. 18.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621